Citation Nr: 1314754	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-15 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for maxilla bone loss.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970, to include service in Vietnam.  He was awarded the Purple Heart Medal with Bronze Star, the Bronze Star Medal with Gold Star and Combat "V" device, the Vietnam Campaign Medal with device, and the Vietnam Service Medal with FMF combat insignia, in connection with his Vietnam service.  He had further active service from February 22 to May 10, 1991.

This case is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for maxilla bone loss and assigned an initial noncompensable disability rating.  

In April 2011, the Veteran presented sworn testimony in support of his appeal during a hearing before the undersigned.  A transcript of the hearing is in the claims file.  

In September 2011, the Board denied the Veteran's claim.  The Veteran perfected a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In May 2012, the Court endorsed a joint motion for remand filed by both parties to the case, vacated the Board's September 2011 decision and remanded the matter for further evidentiary development.  

Furthermore, the Board observes that the Veteran filed a notice of disagreement with respect to the initial noncompensable disability rating assigned for his psychiatric disability by way of December 2010 rating decision.  In December 2012, a rating decision was issued awarding 30 percent evaluation for the disability, after which, a statement of the case (SOC) was also issued related to the Veteran's appeal of the rating assigned.  In January 2013, however, the Veteran's representative submitted a written statement confirming that the Veteran is satisfied with the 30 percent rating assigned and does not wish to pursue the appeal.  Thus, the Veteran purposefully did not perfect the appeal to the Board.  This issue, therefore, will not be discussed further.  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

While the Board regrets additional delay imposed, the appeal is again REMANDED to the RO.  VA will notify the Veteran when further action on his part is required.


REMAND

In June 1968, while serving in combat in the Republic of Vietnam, the Veteran sustained a shell fragment wound to his mouth.  The shrapnel struck him in the center-right part of his mouth, resulting in soft tissue injury to his lip, traumatic loss of his #7 tooth, and traumatic fracture and loss of the crowns of his #26 and #27 teeth.  Treatment involved root canal and crown replacement of  #26 and #27 teeth, and the replacement of tooth #7 with permanent bridgework.  The Veteran is presently service-connected for a scar of his right lower lip and for traumatic dental injury to teeth #s 7, 26, and 27.  He is also service-connected for bone loss of his maxilla that was linked to the traumatic in-service shrapnel injury.  The noncompensable rating assigned for the bone loss of his maxilla is the only aspect of these in-service injuries that is on appeal.

The applicable rating criteria for bone loss of half or less of the maxilla is contained in 38 C.F.R. § 4.150, Diagnostic Code 9915, which provides for a noncompensable evaluation when bone loss is less than 25 percent and is replaceable by a prosthesis. Assignment of a 20 percent rating is warranted for maxilla bone loss of less than 25 percent that is not replaceable by prosthesis.  

The parties to the joint motion agreed that the Board was correct in holding that the Veteran had lost less than 25 percent of his maxilla.  In particular, the Board in its decision noted that pertinent VA medical records dated July 2007, August 2007, September 2007, and August 2007 objectively demonstrate that the Veteran had less than 25 percent bone loss of his maxilla, but did not objectively demonstrate need for a prosthesis to compensate for the maxilla bone loss.  The parties to the joint motion agreed that the Board had relied upon inadequate VA medical examinations in determining that replacement of the Veteran's missing maxilla bone tissue was not required.  In particular, the parties agreed that the question at issue is whether the Veteran's maxilla bone loss is replaceable by prosthesis.  The Veteran's representative contends that the Veteran's missing maxilla was not replaceable by a prosthesis, which would warrant the assignment of a 20 percent disability rating under the provisions of Diagnostic Code 9915. 

In October 2012, the Board remanded this matter in order for the question as to whether the Veteran's missing maxilla is replaceable by prosthesis to be answered.  In October 2012, the Veteran underwent VA oral and dental examination.  The VA examiner completed a disability benefits questionnaire (DBQ), in which the examiner identified the Veteran's condition as "loss of any portion of maxilla (for reasons other than periodontal disease or edentulous atrophy)."  The examiner noted the date of diagnosis as July 12, 2007, which is within the course of this claim and appeal.  The examiner noted that pantographic/intraoral imaging on July 12, 2007, and again on September 28, 2011, demonstrated the loss of teeth, mandible or maxilla.  

Further, the VA examiner indicated "No" as to whether the Veteran has any of several enumerated dental and oral conditions, but then went on to indicate, via check mark, that he has "Maxilla (anatomical loss or bony injury)" and "Teeth (anatomical loss or bony injury leading to loss of any teeth."  As to the loss of maxilla, the examiner confirmed that the loss was less than 25 percent.  The next question was as follows:  "If the Veteran has lost any part of the maxilla, is the loss replaceable by prosthesis?"  The examiner checked the box indicating "not applicable."  In that the examiner confirmed less than 25 percent bone loss of the maxilla, it is unclear to the Board how the response as to whether it is replaceable by prosthesis can be deemed "not applicable."  Furthermore, in that this was the specific question to be answered pursuant to the Board's remand order, it is also unacceptable to deem it a "not applicable" question.

In final remarks on the DBQ report, the examiner made a statement that is seemingly entirely inconsistent with the findings earlier in the report.  The examiner stated that "there is no measurable loss of the maxilla clinically or radiographically at this time.  Following the extraction of tooth #7, normal bone disposition filled the tooth socket.  Bone loss associated with missing tooth #7 (approximately 0.5 cm) is consistent with normal resorption/atrophy after 30+ years.  Prosthetic replacement is not indicated."  It is unclear from this statement as to whether there is or is not continuing maxilla bone loss.  If there is not, then the statement is suggestive that it has corrected, however, this does not negate the objective evidence at other times during the course of this appeal that such bone loss existed.  Moreover, the examiner essentially ignored the Board's question, which related to whether the Veteran's maxilla loss is replaceable by prosthesis.  The question was not whether prosthesis was forthcoming, but rather, whether the Veteran's bone loss is actually replaceable by prosthesis.  Whether or not the Veteran would actually pursue the prosthesis as a course of treatment if it is a possibility is irrelevant.

Thus, the October 2012 VA examination report is internally inconsistent in several aspects and also failed to respond to the Board's remand order.  For these reasons, the Board finds that the RO failed to substantially comply with the October 2012 remand directives.  Such noncompliance is error on the part of the RO.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must once again remand the matter for compliance.  The Board therefore determines that an addendum opinion adequately addressing the pertinent questions must be obtained in order to determine whether the Veteran's confirmed maxilla loss is indeed replaceable by prosthesis.

Finally, the Board recognizes that the Veteran's electronic claims file (Virtual VA file) contains dental treatment records from the Bay Pines VA treatment facility, as well as the Fort Meyers Outpatient Clinic, most recently dated in October 2012.  On remand, development to obtain any outstanding, pertinent VA records, to include records since October 2012 should be completed.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding, pertinent medical records pertaining to treatment of the Veteran's maxilla bone loss disability during the period of this claim, to include all pertinent VA records for the period since October 2012 from the Bay Pines VA treatment facility or the Fort Meyers VA Outpatient Clinic.  

2.  If any requested records related to remand instruction 1 are not available, the claims files should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Once the record is developed to the extent possible, the Veteran's claims files and any pertinent evidence in Virtual VA that is not included in the claims files must be made available to and reviewed by the examiner who conducted the October 2012 examination.  The examiner should be requested to prepare an addendum providing an assessment of the Veteran's disability in light of the complete record and addressing the pertinent question.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the required assessment/opinion.

In particular, the examiner must render an opinion as to whether the Veteran's maxilla loss (as it has existed at any time during the course of this claim and appeal) is  replaceable by prosthesis.  Again, this is not a question as to whether the Veteran would pursue such treatment, or whether prosthesis is in his treatment plans, but simply whether the confirmed maxilla bone loss of less than 25 percent is actually replaceable by prosthesis or not.  A complete explanation as to the rationale behind the opinion rendered should be provided, to include information as to why a prosthesis has not been inserted previously.  If an opinion cannot be rendered without the resort to mere speculation, this must also be fully explained by the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

4.  The RO should also undertake any other development it determines to be warranted.

5.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


